In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-14-00245-CR
                              ________________________

                        STEVEN EDWARD BOYD, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 47th District Court
                                   Randall County, Texas
                 Trial Court No. 24,143-A; Honorable Dan Schaap, Presiding


                                       August 1, 2014

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant, Steven Edward Boyd, was convicted of robbery and is pursuing this

appeal pro se. The Trial Court's Certification of Defendant's Right to Appeal filed in the

case reflects that Appellant's case is a plea-bargained case with no right of appeal and

that Appellant waived the right of appeal. The certification notwithstanding, Appellant

filed a notice of appeal challenging his conviction.
       By letter dated June 27, 2014, this Court notified Appellant of the consequences

of the certification and invited him to either file an amended certification showing a right

to appeal or demonstrate other grounds for continuing the appeal on or before July 17,

2014. On July 16, 2014, Appellant filed a response indicating as grounds for continuing

his appeal that he had meritorious issues pending in the trial court and was awaiting

information on appointment of counsel for purposes of this appeal.              Appellant’s

response notwithstanding, he has not filed an amended certification reflecting a right of

appeal nor established good cause for continuing this appeal. Consequently, we have

no alternative but to dismiss the appeal based on the certification signed by the trial

court. See TEX. R. APP. P. 25.2(d).




                                                 Patrick A. Pirtle
                                                     Justice


Do not publish.




                                             2